               Case 3:19-cr-05450-BHS Document 21 Filed 07/14/20 Page 1 of 2




 1
 2
 3
 4
 5
 6
 7                            UNITED STATES DISTRICT COURT FOR THE
                                WESTERN DISTRICT OF WASHINGTON
 8
                                          AT TACOMA
 9
10
     UNITED STATES OF AMERICA,                      NO. CR19-5450BHS
11
                                                    ORDER CONTINUING TRIAL
12                                Plaintiff,
13                           v.
14
     JOSHUA HENRY PUNT,
15
16                                Defendant.
17
18          Based on General Orders No. 01-20, 02-20, 03-20, 04-20, 08-20, and 09-20 issued in
19 response to the continuing outbreak of Coronavirus Disease 2019 (COVID-19), the Court
20 determines that trial in this case cannot proceed on the currently scheduled date of August
21 25, 2020. General Order No. 08-20 continues all grand jury proceedings, as well as civil and
22 criminal in-person hearings and trial dates scheduled to occur before August 3, 2020 pending
23 further order of the Court. General Order No. 09-20, issued on June 25, 2020 continues the
24 procedures in General Order 04-20 (pertaining to conducting criminal proceedings other than
25 trial by video or telephone conference) another 90 days from the date of its issue as they are
26 necessary to preserve the public health and safety. Given that these proceedings will be
27 conducted remotely, the undersigned concludes for the same reasons that in-person trials
28 cannot proceed at least through August 31, 2020.



     Order Continuing Trial – 1
               Case 3:19-cr-05450-BHS Document 21 Filed 07/14/20 Page 2 of 2




 1          For the reasons detailed in General Orders No. 02-20 and 08-20, the ends of justice
 2 served by a continuance outweigh the best interests of the public and the defendant in a
 3 speedy trial. 18 U.S.C. § 3161(h)(7)(A), (B)(i), (iv). For the same reasons, extraordinary
 4 circumstances exist under 18 U.S.C. § 3060(C) and justice requires delay of all criminal
 5 preliminary hearings during the time period of these continuances.
 6          IT IS THEREFORE ORDERED that the trial date and other dates shall be continued.
 7          The trial date of August 25, 2020, and all other upcoming dates in this case, are
 8 hereby VACATED.
 9          The parties shall file a Joint Status Report on or before September 1, 2020, with an
10 agreed proposed schedule for a trial date and all pretrial deadlines. If the parties do not agree
11 on a proposed schedule, each side shall set forth, in a single report, separate proposals for the
12 trial date and pretrial deadlines.
13          IT IS FURTHER ORDERED that the time between the first instance on which the
14 undersigned continued a trial in the instant case pursuant to the suspension of criminal trials
15 in the Western District of Washington caused by the COVID-19 outbreak and August 31,
16 2020, is excluded in computing the time within which trial must commence because the ends
17 of justice served by continuing trial outweigh the best interest of the public and the defendant
18 in a speedy trial. 18 U.S.C. § 3161(h)(7)(A). Failure to order continuing trial would likely
19 make trial impossible and result in a miscarriage of justice and would deny counsel for the
20 defendant and government counsel the reasonable time necessary for effective preparation,
21 taking into account the exercise of due diligence. Id. § (B)(i), (iv).
22
23          Dated this 14th day of July, 2020
24
25
26
27
                                                A
                                                BENJAMIN H. SETTLE
                                                United States District Judge
28



     Order Continuing Trial – 2
